Citation Nr: 0305244	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-12 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for ear disorders other 
than hearing loss, to include perforated tympanic membrane 
and chronic ear infections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from December 1990 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the claims.  


FINDINGS OF FACT

1.  The veteran was diagnosed with right ear hearing loss 
during service, and she currently has hearing loss on the 
right, which is as likely as not related to her military 
service.

2.  The veteran does not have left ear hearing loss.

3.  The veteran currently has a perforated right tympanic 
membrane and a history of ear infections, but these are not 
shown to result from disease or injury incurred during 
service.


CONCLUSIONS OF LAW

1.  The veteran incurred right ear hearing loss as a result 
of her military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2002).

2.  The veteran is not entitled to service connection for 
left ear hearing loss or other ear disorders, to include 
perforated tympanic membrane and chronic ear infections.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate her claims.  Furthermore, in 
June 2001, the RO sent a letter to the appellant explaining 
the VCAA and asking her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the appellant, all 
medical records referenced by the appellant have been 
requested.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was provided VA examination in 2001, and that 
examiner has provided two opinions as to the etiology of the 
claimed disorders.  Further examination is not needed because 
there is sufficient medical evidence to decide the claims.  
The Board notes the veteran's representative has requested 
additional medical opinions be solicited.  However, since the 
VA examiner's two opinions were consistent, and there are no 
contradictory opinions of record, there is no conflict or 
ambiguity to warrant getting another opinion.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Legal Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

The RO denied these claims, in part, based on medical 
opinions that concluded the veteran had some ear pathology 
prior to service because she reported in November 1994, when 
seeking medical treatment, that she had had ear infections as 
a child.  The report of the veteran's entrance physical 
examination is not of record.  There is, however, the report 
of medical history she completed in 1990 wherein she denied 
having any ear trouble or hearing loss.  Presumably her 
hearing acuity was within normal limits upon entry because 
her service medical records contain several physical profiles 
which indicate she was assigned a physical profile of "1" 
for her hearing and ears.  See McIntosh v. Brown, 4 Vet. App. 
553, 555 (1993) (citations omitted) (under the categories of 
PULHES, the "H" stands for "hearing and ear").  The number 
"1" indicated that the appellant had a high level of 
medical fitness during service with respect to her hearing.  
Id. (citation omitted).  She is entitled to the presumption 
of soundness, and there is no clear and unmistakable evidence 
of record to rebut that presumption.  Without documentation 
of abnormal ear pathology or decreased hearing acuity upon 
entry into service, or some other objective indications that 
any ear infections the veteran suffered as a child affected 
her ears, the Board has no basis upon which to reach a 
conclusion that she entered service with preexisting 
pathology.

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Hearing loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran does not currently have a hearing loss disability 
in the left ear according to VA standards.  Therefore, a 
claim for the left ear is denied.

The veteran does have a hearing loss disability in the right 
ear according to VA standards.  The service medical records 
clearly document some measure of decreased hearing acuity on 
the right.  A diagnosis of right ear hearing loss was 
rendered during service.


The VA examiner concluded the veteran was not entitled to 
service connection for hearing loss because:  (1) she has 
conductive loss which is not the type of hearing loss 
associated with noise exposure during service and (2) she did 
not have any hearing loss the day before she was discharged 
from service.  First, the veteran does not have to show her 
hearing loss resulted from noise exposure during service in 
order to be awarded service connection.  The fact remains 
that she was diagnosed with conductive hearing loss during 
service after almost four years of service and no objective 
indications that she had decreased hearing acuity when she 
entered service.  Second, the Board disagrees with the VA 
examiner's conclusion that audiometric testing during service 
showed normal hearing.  Although the findings did not meet 
VA's definition of hearing loss, they were still abnormal, 
indicative of some level of decreased hearing acuity.  
Testing done the day before the veteran separated from 
service appears to show loss of hearing at 25 decibels in two 
frequencies.  The threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Under 38 C.F.R. § 3.303(b), no medical opinion is needed to 
connect the hearing loss diagnosed after the veteran's 
separation from service with disease or injury incurred 
during service.  The service medical records show 
manifestations of hearing loss disability and, in fact, 
diagnosis of that condition.  Subsequent manifestations are 
attributed to service unless due to intercurrent injury, 
which there is no evidence of here.  The evidence is, at the 
very least, in equipoise regarding the veteran's claim since 
it indicates that she was diagnosed with right ear hearing 
loss during service, and she continues to have this 
disability.  Accordingly, she is entitled to the application 
of the benefit of the doubt, see 38 U.S.C.A. § 5107(b), and 
the Board finds that she incurred right ear hearing loss as a 
result of her military service.



Other ear disorders

Although the veteran did not expressly file a claim for ear 
disorders other than hearing loss, this was adjudicated by 
the RO, so the Board will consider it.  The veteran currently 
has a perforated right tympanic membrane, and apparently has 
a history of ear infections.

Service connection is not warranted for these conditions.  
Although the service medical records document abnormal 
findings concerning the right tympanic membrane, such as 
scarring or abnormal mobility, there were no findings of 
perforation despite repeated evaluations.  Perforation was 
first shown in April 1995, after she separated from service.  
Since perforation of the tympanic membrane is not a 
presumptive condition, the fact that it was found within a 
year of her separation from service is not conclusive.  As 
for the ear infections, the service medical records do not 
show treatment for or diagnosis of chronic ear infections.  
For that matter, neither does the current medical evidence.  
In fact, in 2000 the veteran reported her last ear infection 
was in 1992, so it does not appear to be a chronic condition.  
The preponderance of the evidence is against this claim.











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for left ear hearing loss, 
perforated tympanic membrane and chronic ear infections is 
denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

